Third District Court of Appeal
                               State of Florida

                          Opinion filed June 2, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1885
                      Lower Tribunal No. F95-37527
                          ________________


                              Wiley Walton,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ramiro C. Areces, Judge.

     Wiley Walton, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed.